   Case 7:20-cv-03062-KMK-PED Document 29 Filed 01/15/21 Page 1 of 8
       Case 7:20-cv-03062-KMK-PED Document 26 Filed 01/14/21 Page 1 of 8




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 JORGE L. HERNANDEZ and GINA ROMERO                              DocketNo. : 20-CV-03062
 HERNANDEZ,

                                   Plaintiffs,
                    -against-

 HOME DEPOT U.S.A., INC.,

                                   Defendant.
 --------------------------------------------------------X

           CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER


         The parties in the above-styled litigation agree that the discovery sought by all parties is

likely to involve the production of documents and things containing business, competitive,

proprietary, trade secret or other information of a sensitive nature about the party (or another

person which information the party is under a duty to maintain in confidence), hereafter referred

to as "Confidential Information," and witness testimony containing Confidential Information.

Accordingly, the parties having agreed to enter into the Confidentiality Stipulation and

Protective Order ("the Order") to govern the production of documents and testimony that

contains Confidential Information, and for good cause shown, the Court hereby ORDERS as

follows:

                                Designation of Confidential Information

          1.        Designation ofMaterial. Documents and other things claimed to be or to contain

Confidential Information shall, prior to production, be marked by the producing party as

"Confidential." Placement of the "Confidential" designation on each protected page or on the

initial page of a protected document when it is produced shall constitute notice and shall

designate the document as Confidential material. Copies, extracts, summaries, notes, and other


4836-3992-1365. I
   Case 7:20-cv-03062-KMK-PED Document 29 Filed 01/15/21 Page 2 of 8
       Case 7:20-cv-03062-KMK-PED Document 26 Filed 01/14/21 Page 2 of 8




derivatives of Confidential material also shall be deemed Confidential material and shall be

subject to the provisions of this Order.

          2.         Subsequent Designation. Documents and/or materials produced in the litigation

that are not identified as Confidential Information when they were initially produced may within

a reasonable time thereafter be designated as Confidential by the producing party, or by the party

or parties receiving the production, or by a person, by providing written notice to counsel for all

other parties and to any person who may be involved. Each party or person who receives such

written notice shall endeavor to retrieve any Confidential Information that may have been

disseminated, shall affix a "Confidential" designation to it, and shall thereafter distribute it only

as allowed by this Order. No distribution prior to the receipt of such written notice shall be

deemed a violation of this Order.

          3.         Designation of Depositions. Depositions or portions thereof upon oral or written

questions may be classified as Confidential Information either by an examining party's attorney

or by an attorney defending or attending the deposition. A party claiming that a deposition or

any portion thereof is Confidential Information shall give notice of such claim to the other

affected parties and persons either prior to or during the deposition, or within 28 days after

receipt of the deposition transcript, and the testimony taken and the transcript of such deposition

or portion thereof shall be designated as Confidential.

          4.         Modification ofDesignation. The designation of Confidential Information by the

producing party shall not be determinative and may be modified or eliminated at any time in one

of two ways, as explained below.

           (a)       The producing party may agree in writing to alter or eliminate the Confidential

                     designation concerning any material produced.




4836-3992-1 365. l
  Case 7:20-cv-03062-KMK-PED Document 29 Filed 01/15/21 Page 3 of 8
     Case 7:20-cv-03062-KMK-PED Document 26 Filed 01/14/21 Page 3 of 8




        (b)        If the parties cannot agree as to the designation of any particular information or

                   material after good faith discussion, the designating party shall move the court

                   for a protective order regarding the challenged documents within 30 days of

                   written notice of a challenge to the designated document by any opposing party.

                   The burden of establishing that the information has been properly designated as

                   confidential shall be on the party who made the original seeking the

                   confidentiality designation.

         (c)       All medical records regarding plaintiff Jorge Hernandez, Plaintiff Gina Romero

                   Hernandez, or any family member whether obtained from counsel or through the

                   use ofHIPAA authorizations, shall be designated confidential and subject to a

                   challenge to the confidentiality of such record as set forth in paragraph 4(b)

                   above.



                                  Access to Confidential Information

         5.        General Access. Except as otherwise expressly provided herein or ordered by the

Court, Confidential Information may be revealed only as follows:

         (a)       To outside counsel for a party hereto (and secretaries, paralegals, and other staff

                   employed in the offices of such outside counsel who are working on the

                   litigation), provided that outside counsel who are not of record must first sign and

                   deliver to counsel of record for each party or parties a letter in the form of Exhibit

                   A hereto.

         (b)       To parties after they have been given a copy of this Confidentiality Stipulation by

                   their outside counsel and signed a letter in the form of Exhibit A.




4836-3992-1365.1
  Case 7:20-cv-03062-KMK-PED Document 29 Filed 01/15/21 Page 4 of 8
      Case 7:20-cv-03062-KMK-PED Document 26 Filed 01/14/21 Page 4 of 8




         (c)        To court reporters transcribing a deposition, hearing, or other proceeding in this

                    matter who sign Exhibit A attached hereto (excluding court-appointed court

                    reporters).

         (d)        To independent experts and independent consultants (meaning a person who is

                    not an employee, officer, director, or owner in any capacity of a party who is

                    retained by a party or party's outside counsel in good faith for the purpose of

                    assisting in this litigation) who sign Exhibit A attached hereto.

         Nothing herein shall prevent the producing party from showing the documents or

         information to an employee of that party.

         6.         No Copies/Notes.       Except for internal use by outside counsel for the parties

hereto, for Court and deposition copies, and for such use as is expressly permitted under the

terms hereof, no person granted access to Confidential Information shall make copies,

reproductions, transcripts, or facsimiles of the same or any portion thereof or shall take notes or

otherwise summarize the contents of such Confidential Information.

         7.         Disputes over Access. If a dispute arises as to whether a particular person should

be granted access to Confidential Information, and after good faith efforts to resolve the dispute,

any party apply to the Court for guidance.

                                     Use of Confidential Information

          8.        Use in this Litigation Only. Confidential Information may be used only for

purposes of this litigation. Each person to whom the disclosure of any Confidential Information

is made shall not, directly or indirectly, use, disclose, or disseminate, or attempt to use, disclose,

or disseminate, any of the same except as expressly provided herein.




4836-3992-1365. I
   Case 7:20-cv-03062-KMK-PED Document 29 Filed 01/15/21 Page 5 of 8
     Case 7:20-cv-03062-KMK-PED Document 26 Filed 01/14/21 Page 5 of 8




         9.        Use at Depositions. If Confidential Information is to be discussed or disclosed

during a deposition, the producing party shall have the right to exclude from attendance at the

deposition, during the time the Confidential Information is to be discussed, any person not

entitled under this Order to receive the Confidential Information.

         10.       Use at Court Hearings and Trial. Subject to the Rules of Evidence, Confidential

Information may be offered into evidence at trial or at any hearing or upon any motion, oral

argument subject to the requirements set forth hereafter. Any party may move the Court for an

order that the evidence be received in camera or under other conditions to prevent unnecessary

disclosure. If presented at trial, the status of evidence as Confidential Information shall not be

disclosed to the finder of fact. Upon the filing of a confidential document in support or

opposition of a motion, the filer shall redact any portions of the document not directly related to

issues raised in the motion or opposition. Thereafter, the party designating any such document as

confidential may move the court to seal the document.

         11 .      Filing Under Seal. Any party may apply to the Court for leave to file documents

under seal. The fact that a document has been designated as confidential shall not be dispositive.

The burden of establishing that any document should be filed under seal pursuant to the Federal

Rules of Civil Procedure and any local rules shall be on the party seeking to file under seal.

         12.       Reasonable Precautions. Counsel for each party shall take all reasonable

precautions to prevent unauthorized or inadvertent disclosure of any Confidential Information.

         13.       Return After Litigation. Within thirty (30) days of the final termination of this

litigation by j\.1dgment, appeal, settlement, or otherwise, or sooner if so ordered by the Court,

counsel for each party shall return to counsel for the party who furnished the same all items




4836-3992-1365.l
     Case 7:20-cv-03062-KMK-PED Document 29 Filed 01/15/21 Page 6 of 8
      Case 7:20-cv-03062-KMK-PED Document 26 Filed 01/14/21 Page 6 of 8




constituting, containing or reflecting the other party's Confidential Information. This provision

may be modified to comply with rules regarding record retention.



                                               Other Provisions

         14.        Not an Admission. Nothing in this Order shall constitute an admission by the

party that information designated as Confidential is actually Confidential Information.

Furthermore, nothing contained herein shall preclude the parties or a person from raising any

available objection, or seeking any available protection with respect to any Confidential

Information, including but not limited to the grounds of admissibility of evidence, materiality,

trial preparation materials and privilege.

          15.       Miscellaneous. This Order shall apply to the production of all materials whether

or not such materials are informally produced or produced in response to a formal discovery

request or a Court order in this litigation. This Order may be used to protect the confidentiality

of the residential addresses and social security numbers of the parties and of any and all current

or former employees of either of the parties or their affiliates.



         The parties having stipulated and agreed hereto, it is SO ORDERED, this _ 1_4t_h_ _ day
of   January                     , 20__:2__.




So Stipulated and Agreed:




4836-3992-1365. I
    Case 7:20-cv-03062-KMK-PED Document 29 Filed 01/15/21 Page 7 of 8
     Case 7:20-cv-03062-KMK-PED Document 26 Filed 01/14/21 Page 7 of 8



KAHN GORDON TIMKO &             LEWIS BRISBOIS BISGAARD & SMITH LLP
RODRIGUES, P.C.




                   0
                                 ~
                                ManuelAguachi
                                Attorneys for Defendant
                                HOME DEPOT U.S.A., INC.
Attorneys for Plaintiff         77 Water Street - Suite 2100
JORGE L. HERNANDEZ and GINA     New York, New York 10005
ROMERO HERNANDEZ                212.232.1300
1120 Vesey Street- Suite 300


                                                                         I
New York, New York 10007
212.233 .2040



                                                                         I
                                                                         !
                                                                         \i
                                                                         fl

                                                                         :\
                                                                         n.
                                                                         f·
  Case 7:20-cv-03062-KMK-PED Document 29 Filed 01/15/21 Page 8 of 8
     Case 7:20-cv-03062-KMK-PED Document 26 Filed 01/14/21 Page 8 of 8




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 JORGE L. HERNANDEZ and GINA ROMERO                                   Docket No.: 20-CV-03062
 HERNANDEZ,
                                                                      EXHIBIT A
                                   Plaintiff,
                   -against-

 HOl'vIB DEPOT U.S.A., INC.,

                                  Defendants.
 -----------------------------------------------------------------X


           AGREEMENT CONCERNING INFORMATION COVERED BY
          CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER

        I have been designated by       [PARTY NAME)               as a person who may have
access to Confidential Information as that term is defined in the Confidentiality Stipulation and
Protective Order (the "Order") entered in the above-entitled case.

        Having read the Order, I agree to comply fully with it and to be bound by its terms with
respect to all documents and information designated as "Confidential Information" under the
Order. I agree not to copy any documents or information that have been designated as
"Confidential" and disclosed to me and not to disclose such documents or information to any
person or entity not authorized under the Order to view Confidential Information, unless I am a
court reporter or expert witness retained in connection with this lawsuit.

       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct. Executed this _ _ day of _ _ _ _ _ , 20_.


                                                   Name


                                                   Address


                                                   Employer


                                                   Job Title




4836-3992-1365.1
